DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Claims 1, 3, 17, 19, 28, 33 and 34 are still rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (Fig. 2) (of record) for reasons of record.

Claim Rejections - 35 USC § 103
Claims 2 and 18 are still rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al (Fig. 2) (of record) for reasons of record.

Allowable Subject Matter
Claims 4-16, 20-27 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive. Applicant argues that neither of Liu nor Niwa can anticipate the claims of the present application at least because neither Liu nor Niwa teaches either expressly or inherently, each and every feature of the recited claims. For example, applicant submits that neither of Liu nor Niwa teaches either expressly or inherently a power converter configured to share -----------as recited in claim 1, and as similarly recited in claim 17. Applicant further argues that the examiner’s rejection under Liu is that of capacitor 208 or inductor 206 in Fig. 2 of Liu is equivalent to the recited “power converter”. However, applicant submit that neither of capacitor 208 nor inductor 206 are in any way equivalent to a “power converter” as one of ordinary skill in the art would describe to such term. Examiner totally disagrees with these statements. First of all, the term “power converter” represents only name since there are no physical structures associated with the term “power converter”. Second, according to MPEP 2111, during patent .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2842